 



Exhibit 10.20
CONTINGENT ASSET SALE AGREEMENT
Conejo Mountain Funeral Home & Memorial Park
Camarillo, California 93012
     CONTINGENT ASSET SALE AGREEMENT (“Agreement”) dated this 22nd day of
November, 2006, by and among CARRIAGE CEMETERY SERVICES, INC., a Texas
corporation (“Buyer”), and SCI FUNERAL SERVICES, INC., an Iowa corporation (“SCI
Funeral Services”);
W I T N E S S E T H:
     WHEREAS, there is currently pending a transaction (the “Alderwoods
Transaction”) described in and to be accomplished pursuant to an Agreement and
Plan of Merger dated April 2, 2006 by and among Service Corporation
International (“SCI Parent”), Coronado Acquisition Corporation and Alderwoods
Group, Inc. (“Alderwoods Parent”);
     WHEREAS, upon the closing of the Alderwoods Transaction (the “Alderwoods
Merger Closing”), SCI Funeral Services will be an affiliate of Alderwoods Group
(California), Inc., a California corporation (“Seller”);
     WHEREAS, Buyer desires to purchase certain assets of the Seller;
     WHEREAS, contingent upon the Alderwoods Merger Closing, SCI Funeral
Services will cause the Seller to assume all obligations as the “Seller” under
the terms of this Agreement and to be bound by the terms of this Agreement, and
upon such assumption, SCI Funeral Services will be released of all liability
arising under this Agreement, all as set forth below;
     WHEREAS, Seller owns and operates a funeral business and cemetery business
and conducts such business under the name Conejo Mountain Funeral Home &
Memorial Park located at 2052 Howard Road, Camarillo, California 93012 (the
“Business”);
     WHEREAS, the names Conejo Mountain Funeral Home and Conejo Mountain
Memorial Park (whether separately or in combination with each other) are
hereinafter referred to as the “Trade Names”;
     WHEREAS, SCI Funeral Services and Buyer desire to establish, contingent
upon the Alderwoods Merger Closing, the terms for the sale and transfer from
Seller to Buyer of the Assets (hereafter defined), in exchange for cash, upon
the terms and subject to the conditions herein set forth; and
     WHEREAS, this Agreement sets forth the terms and conditions to which the
parties have agreed;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties herein contained, the parties,
intending to be legally bound hereby, agree as follows:
TERMS OF CONTINGENCY
     A. SCI Funeral Services shall promptly advise Buyer of the occurrence of
the Alderwoods Merger Closing and agrees that, contingent upon the Alderwoods
Merger Closing, within ten (10) days after the date of the Alderwoods Merger
Closing (the “Alderwoods Merger Closing Date”), SCI will cause (x) the Seller
(i) to execute the joinder (the “Seller Joinder”) following the signature page
of this Agreement whereby the Seller will assume all obligations as a “Seller”
under this Agreement, and (ii) to deliver the executed Seller Joinder to Buyer
and (y) SCI California Funeral Services, Inc., a California corporation (“SCI
California”), to execute and deliver to Buyer the guaranty of Seller’s
obligations under this Agreement (the “Guaranty”) following the signature page
of this Agreement. Buyer agrees that subject to and upon the occurrence of
Alderwoods Merger Closing, Seller’s execution of the Seller Joinder and SCI
California’s execution of the Guaranty, Buyer will thereupon become obligated to
purchase the Assets (defined below) of Seller subject to the terms and
conditions of this Agreement.
     B. Buyer acknowledges that SCI Funeral Services does not and will not own
the Assets and that the sole obligation of SCI Funeral Services under this
Agreement is to cause the Seller to execute the Seller Joinder and SCI
California to execute the Guaranty within ten (10) days after the Alderwoods
Merger Closing Date, but only if and when the Alderwoods Merger Closing occurs.
If the Alderwoods Merger Closing Date has not occurred on or before December 15,
2006, then either SCI Funeral Services or Buyer, at its option, may terminate
this Agreement upon fifteen (15) days prior written notice to the other of its
election to terminate this Agreement and, in such event, no party shall have any
further liability or obligation under this Agreement, provided that no such
termination will be effective if the Alderwoods Merger Closing Date occurs
during such 15-day notice period; in which event SCI Funeral Services will
immediately cause the Seller to assume the obligations as a “Seller” under this
Agreement. None of Alderwoods Parent, SCI Parent, SCI Funeral Services, nor
Buyer, nor any of its respective affiliates, shall have any liability to any
other party if the Alderwoods Merger Closing is delayed or never occurs for any
reason whatsoever. In no event shall the foregoing operate to extend the Closing
past the Outside Closing Date specified in Section 2.1, and this Agreement shall
automatically terminate if Buyer has not received the Seller Joinder and the
Guaranty on or before the fifth business day preceding the Outside Closing Date.

-2-



--------------------------------------------------------------------------------



 



     C. SCI Funeral Services and Buyer expressly agree that even though the
terms of this Agreement as set forth below in Articles I-X are written as being
effective on the date hereof, such terms will only become effective on the date,
if ever, that Seller executes the Seller Joinder and SCI California executes the
Guaranty, and then such provisions will be effective only between Seller and
Buyer (and, pursuant to the Guaranty, SCI California); provided however, that
(i) SCI Funeral Services and Buyer agree that the provisions of Section 8.6 and
Article X shall apply to and govern this Terms of Contingency Section, (ii) once
Seller executes the Seller Joinder, the representations and warranties of Seller
hereunder shall be effective as of and relate back to the effective date of this
Agreement, and (iii) notwithstanding when the Alderwoods Merger Closing Date or
Seller Joinder occurs, SCI Funeral Services shall permit Buyer beginning no
later than the day after the date of this Agreement to have the access described
in Section 5.2 and to enable the Survey described in Section 7.2 and inspections
described in Section 7.3 to be conducted.
ARTICLE I
Purchase and Sale
     Section 1.1. Transfer of Assets. Subject to the terms and conditions of
this Agreement, Seller does hereby agree to sell, transfer, convey and deliver
to Buyer, and Buyer does hereby agree to purchase and accept from Seller, all of
the assets, property and rights located at, used in connection with or arising
out of the Business, including without limitation those described below,
excluding only the Excluded Assets described in Section 1.2:
     (a) Fee simple title to the real property described in Schedule 1 to
Exhibit A to this Agreement (the “Real Property”);
     (b) All furniture, fixtures, equipment, and other tangible personal
property owned by Seller located at the Real Property which is necessary to
operate the Business including, without limitation, those items listed on
Schedule 2 to Exhibit A to this Agreement;
     (c) All vehicles listed on Schedule 3 to Exhibit A to this Agreement;
     (d) All merchandise inventory located at the Business, including but not
limited to that described in Schedule 4 to Exhibit A to this Agreement, plus or
minus any changes in said inventories which result from the ordinary course of
the operation of the Business subsequent to the date of such listing and until
the Effective Time and all Services in Progress (as hereinafter defined);
     (e) All rights of the Business in all contracts, agreements and commitments
listed on Schedule 5 to Exhibit A to this Agreement;

-3-



--------------------------------------------------------------------------------



 



     (f) All preneed funeral and/or cemetery merchandise and/or service
agreements generated in the operation of the Business (the “Preneed
Agreements”), including, without limitation, those described in Schedules 7
and/or 8 to Exhibit A to this Agreement, including contracts and accounts
receivable associated therewith;
     (g) All interest of Seller in all proceeds of insurance policies relating
to or arising from the Preneed Agreements, including those described in
Schedule 7 to Exhibit A to this Agreement;
     (h) All interest of Seller in and to all bank, trust, investments or other
funds or accounts relating to or arising from the Preneed Agreements, including
those described in Schedule 8 to Exhibit A to this Agreement;
     (i) All funeral at need accounts and notes receivable, and all cemetery
preneed and at need accounts and notes receivable, in each case generated in the
operation of the Business including, without limitation, those listed on
Schedule 9 to Exhibit A to this Agreement, plus or minus any changes in said
receivables which result from the ordinary course of the operation of the
Business subsequent to the date(s) of such listing(s) and until the Effective
Time (as hereafter defined), but not including any receivables due from
insurance companies or trust funds as a result of the Preneed Agreements
Serviced (as hereafter defined) by the Business prior to the Effective Time;
     (j) All utility and other deposits previously paid to and/or now held by
third parties in connection with the operation of the Business;
     (k) The goodwill of Seller in the Business, together with all lists of
present or former customers of the Business, all business books and records
(whether in tangible or electronic format) that are beneficial and useful to
Buyer in continuing the Business, the telephone and fax numbers and listings for
the Business and all internet domain names (if any), all transferable government
licenses and permits of the Business, and all of Seller’s right, title and
interest in and the right to use the Trade Names throughout the trade areas in
which the Business is currently doing business, and any other names so similar
as to require consent of Seller to their rightful use, and all goodwill
associated therewith; and
     (l) All other assets, rights and properties owned or held by Seller used in
the operation of, or in connection with, the Business or located thereon,
excluding those described in Section 1.2.
     All property to be sold by Seller to Buyer described above shall be
hereinafter collectively referred to as the “Assets.” At the Closing referred to
in Section 2.1, the Seller shall

-4-



--------------------------------------------------------------------------------



 



convey to the Buyer the Assets free and clear of any and all liens, security
interests, pledges, encumbrances, leases (including vehicle leases) or title
restrictions of any kind (collectively, “Liens”), other than the Permitted
Encumbrances against Real Property determined in accordance with Section 7.2.
     Section 1.2. Excluded Assets. Seller shall not transfer, convey or assign
to Buyer the following assets: (a) non-preneed related cash and cash
equivalents, subject to Section 1.6(b) below, (b) accounts receivable related to
funeral or cemetery Preneed Agreements that have matured and been Serviced (as
defined below) prior to the Effective Time, (c) computer software and similar
rights, (d) corporate records, minutes and records of shareholders’ and
directors’ meetings, and (e) all other assets of the Seller which are not used
exclusively or primarily in the ownership, operation or maintenance of the
Business and which are not necessary or useful to the continued operation of the
Business in a manner consistent with the Seller’s past practices including
training, promotional materials, procedure and policy manuals and other similar
intellectual property rights (together the “Excluded Assets”). Except as
specifically excepted above, it is intended that the assets, properties and
rights of the Business to be sold to the Buyer shall include all of the assets,
properties and rights reflected in the Schedules to Exhibit A to this Agreement,
other than inventory and accounts receivable that are disposed of, and/or
Preneed Agreements that are Serviced (as defined below) or transferred/refunded,
in each case in the ordinary course of business prior to the Effective Time, but
including all similar assets, properties and rights that may have been acquired
in the ordinary course of business since the date of such listings and prior to
the Effective Time.
     Section 1.3. Consideration for Assets Payable at the Closing. On the terms
and subject to the conditions of this Agreement, Buyer, in consideration for the
transfer and delivery to it of the Assets as herein provided, will, in addition
to the assumption of liabilities set forth in Section 1.4 below, pay to Seller
at the Closing the sum of Eight Million and No/100 Dollars ($8,000,000.00) (the
“Purchase Price”), in cash, to be delivered by bank wire transfer to such
account as Seller shall designate to Buyer at least one business day prior to
the Closing Date.
     Section 1.4. Assumption of Liabilities. From and after the Effective Time,
Buyer agrees to assume and perform only the following liabilities and
obligations (collectively, the “Assumed Liabilities”):
     (a) The obligations of Seller under and pursuant to the terms and
conditions of the Preneed Agreements, including any contracts associated
therewith as well as all Services in Progress, as defined below, but excluding
obligations under any Preneed Agreements not

-5-



--------------------------------------------------------------------------------



 



disclosed in Schedules 7 and/or 8 to Exhibit A unless such undisclosed Preneed
Agreements are properly funded (by trust funds, insurance or otherwise) to
legally required levels which will become available to Buyer upon Servicing
thereof (“Undisclosed Preneed Obligations”); and
     (b) The obligations of the Business under and pursuant to the terms and
conditions of those contracts included in Schedule 5 to Exhibit A to this
Agreement.
     The assumption by the Buyer of the Assumed Liabilities shall not enlarge
any rights or remedies of any third parties under any contracts or arrangements
with the Seller. Nothing herein shall prevent the Buyer from contesting in good
faith any of the Assumed Liabilities, but such right to contest shall not affect
Buyer’s obligation to indemnify Seller from the Assumed Liabilities, as set
forth herein.
     Section 1.5. Limitations on Assumption. Notwithstanding Section 1.4 above,
the Buyer will not assume and does not agree to pay or discharge any obligations
or liabilities of the Seller not specifically included in the Assumed
Liabilities and, in particular, Buyer shall not assume or agree to pay or
discharge any of the following:
     (a) any notes or accounts payable of any kind, regardless of whether
entered into in the ordinary course of the Business;
     (b) any federal, state or local tax of any type, whether arising by reason
of the sale of the Assets (except as otherwise set forth herein) or by operation
of the Business prior to the Effective Time;
     (c) any losses, costs, damages or expense based upon or arising from any
claims, litigation, legal proceedings or other actions against the Seller or the
Business, whether asserted or unasserted, known or unknown, based upon any set
of facts occurring prior to the Effective Time, including but not limited to
litigation (if any) disclosed on Exhibit A hereto;
     (d) the liabilities and obligations under any warranties to customers with
respect to goods or products sold or services provided by the Seller or the
Business prior to Effective Time;
     (e) all personal injury, product liability claims, claims of environmental
damage, claims of hazards to health, strict liability, toxic torts, enforcement
proceedings, cleanup orders and other similar actions or claims instituted by
private parties or governmental agencies, with respect to the conduct of the
Business by and operations of the Seller prior to the Effective Time;
     (f) all wages, salaries, compensation, employment taxes and employee
benefit costs arising and accrued prior to the Effective Time;
     (g) Undisclosed Preneed Obligations; and

-6-



--------------------------------------------------------------------------------



 



     (h) any other liability or obligation not specifically included within the
Assumed Liabilities.
     Section 1.6. Prorations; Services in Progress; Transaction Taxes.
     (a) At Closing, real and personal property taxes, as well as rents under
leases and utility bills, and payments under the contracts included in Assumed
Liabilities, shall be prorated as of the Effective Time, the Seller being
charged and credited for all of same up to such date and Buyer being charged and
credited for all of same on and after such time.
     (b) All revenues from and direct costs for merchandise paid to third
parties associated with Services in Progress will be allocated to the Buyer. For
purposes of this Agreement, “Services in Progress” means any “at need” funeral
or cemetery related services (including preneed maturities) for which a contract
has been entered into, but which has not been Serviced, as of the Effective
Time. For purposes of this Agreement, a funeral or cemetery related service is
deemed “Serviced” when the body or remains have been cremated or interred.
Seller shall account to Buyer for the amount of any cash or other payments
received by it for Services in Progress. Buyer shall be responsible for the
delivery of any merchandise remaining after Closing to be delivered under
Serviced contracts, whether preneed or at-need, but shall be entitled to all
trust withdrawals associated with that merchandise.
     (c) Seller shall pay all transfer taxes, and Buyer shall pay all sales
taxes, deed stamps and the like, in each case that arise directly as a result of
the transactions provided for in this Agreement.
     Section 1.7. Allocation of Purchase Price. The parties agree that the
Purchase Price shall be allocated among the categories of Assets as set out in
Exhibit B to this Agreement, for all accounting and tax purposes, and that they
shall not take any position inconsistent therewith without the other party’s
prior consent.
     Section 1.8. Effective Time. The “Effective Time” of the transfer of the
Assets shall be 12:01 a.m. on the Closing Date.
ARTICLE II
Closing
     Section 2.1. Closing. The closing of the transaction provided for in this
Agreement (the “Closing”) shall take place at the offices of Seller, 1929 Allen
Parkway, Houston, Texas 77019, at 11:00 o’clock a.m. on the later to occur of
(i) February 7, 2007, or (ii) the fifth business day following the later to
occur of (x) the date that all Regulatory Approvals are obtained for Buyer’s
acquisition of the Business, as described in Section 6.5, or (y) the date on
which Buyer

-7-



--------------------------------------------------------------------------------



 



receives from Seller its Seller Joinder and from SCI California the Guaranty,
under “Terms of Contingency” above (the “Closing Date”), or at such other
location, time and date as the parties shall mutually agree, but in no event
later than March 15, 2007 (“Outside Closing Date”). In the event of any
postponement thereof, all references in this Agreement to the Closing Date shall
be deemed to refer to the time and to the date to which the Closing Date shall
have been so postponed as herein provided.
     Section 2.2. Instruments of Conveyance and Transfer. At the Closing, Seller
shall deliver to Buyer such warranty deeds, bills of sale, endorsements, lease
and other assignments, motor vehicle registrations, internet domain name
transfers, and other good and sufficient instruments of transfer, conveyance and
assignment, in form reasonably satisfactory to Buyer, as shall be effective to
vest in Buyer good and marketable title to the Assets. Seller’s warranty of
title under such deeds shall extend back to the date of acquisition of the Real
Property by Seller and any predecessor-in-interest that is or was affiliated
with SCI Parent, Alderwoods Parent or The Loewen Group, Inc., but not before.
Both Seller and Buyer shall execute and deliver such other documents and pay
such expenses as called for by this Agreement or which are usual and customary
and which are necessary to close the transaction provided for herein. Seller
shall take all such steps as may be reasonably required to put Buyer in actual
possession and control of the Assets and the Business as of the Closing.
ARTICLE III
Representations and Warranties by Seller
     Seller hereby represents and warrants to Buyer as follows:
     Section 3.1. Organization; Standing; Authorization; Capacity.
     (a) Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of California, with all requisite corporate
power and authority to own and to conduct the Business as it is now being
conducted. By the 15th day after the later of (i) the date of this Agreement or
(ii) the Alderwoods Merger Closing Date (the “Approval Date”), the execution,
delivery and performance of this Agreement by Seller shall have been duly and
effectively authorized by the board of directors of Seller, and no further
action or other authorization or consent is required. Seller shall take all
commercially reasonable actions necessary to obtain such board authorization by
the Approval Date, and shall provide written evidence thereof to Buyer by the
Approval Date. This Agreement has been duly executed and delivered by Seller,
and subject to the contemplated board authorization referenced above,

-8-



--------------------------------------------------------------------------------



 



constitutes the valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms.
     (b) Neither the execution or delivery of this Agreement by Seller nor
consummation of the transactions contemplated hereby will result in a breach,
violation or default by Seller of or under any judgment, decree, mortgage,
agreement, indenture or other instrument or agreement, rule, regulation or
statute applicable to Seller or to which Seller is a party or by which Seller,
the Business or any of the Assets are bound.
     Section 3.2. Financial Information. The income and expense statements for
each business location comprising the Business for the twelve months ended
December 31, 2003, 2004 and 2005, and for the six months ended June 30, 2006, as
well as the reports of cemetery acreage, space sales (units) and property
inventory at the Business, copies of all of which are provided hereto as a part
of Exhibit C, fairly present and accurately reflect in all material respects the
results of operations of each such location for the periods then ended and the
acreage, units and inventory of the Business as of the dates shown on such
reports. However, such income and expense statements historically have been
prepared for in house use only, and not for publication, and do not include
inter-company items, adjustments and other items required in statements prepared
in accordance with generally accepted accounting principles. Expenses for
merchandise and other items reflected in the income and expense statements may
be less than those available to Buyer for the same items. Except to the extent
disclosed in this Agreement and such financial statements, there is no liability
or obligation (whether accrued, absolute, contingent or otherwise) which is or
might become an obligation of or Lien against any Business or any of the Assets.
     Section 3.3. Tax Matters.
     (a) Seller has (separately, or as a part of a consolidated group) filed all
federal, state and local income, sales, ad valorem, intangible, franchise tax
and employee benefit plan returns/reports which are required to be filed by it
with respect to the Business as of the Effective Time, and has reported all
taxable income and loss, and paid all taxes required to be paid or taxes due
pursuant to any assessment received by Seller, including both penalties and
interest.
     (b) Seller has properly withheld from employees’ compensation all taxes
required to be withheld by it and has timely remitted all such withholdings to
the proper taxing authorities.
     (c) All amounts received by Seller on sales by the Business which are
required under applicable state law to be trusted have been deposited in trust,
and all federal, state and local

-9-



--------------------------------------------------------------------------------



 



income tax returns and information returns required to be filed concerning such
trusts and the income from such trusts have been filed.
     Section 3.4. Rights of Third Parties. Other than as disclosed in Schedule 5
to Exhibit A to this Agreement or included within the Permitted Encumbrances (as
provided for in Section 7.2 of this Agreement), no third party has any lease,
license, easement, or agreement or other right, recorded or unrecorded, arising
by law or otherwise, giving such third party any right or interest to use,
occupy or possess any real or personal property of Seller included in the
Assets.
     Section 3.5. Title to Assets. Seller has good and marketable title to all
of the Assets, subject to no Lien, except for Permitted Encumbrances. All
assets, rights and properties presently used in the conduct of the Business are
owned or validly leased by Seller and are included within the Assets (except for
the Excluded Assets described in Section 1.2). The Seller is in actual
possession and control of all properties owned or leased by it which are
presently used in the conduct of the Business.
     Section 3.6. Description of Properties, Contracts and Personnel Data. On or
before the third business day preceding the Closing Date, the following
Schedules to Exhibit A to this Agreement shall be delivered by Seller to Buyer
on a compact disk, which delivery shall constitute Seller’s certification that
such Schedules, which shall thereupon be incorporated herein by reference,
conform to the requirements of this Agreement. Each such Schedule shall set
forth true and complete information as to the matters described below, all as of
the date of such delivery, unless otherwise indicated thereon (but in no event
shall any information be as of a date more than sixty (60) days prior to the
Closing Date). Items appropriately disclosed on one Schedule (or Exhibit) need
not also be disclosed on any other Schedule (or Exhibit), provided, however,
that the relevance or applicability of disclosure as to each other Schedule is
reasonably apparent; and by way of example, any reference to “lease” in regard
to vehicles on Schedule 3 to Exhibit A shall not mean that Buyer is thereby
assuming or taking subject to any such lease obligations.
     (a) Real Property – Schedule 1 to Exhibit A. A legal description of all
real property included in the Assets and a copy of each real property lease
included in the Assets.
     (b) Equipment, Machinery, Furniture, Etc. – Schedule 2 to Exhibit A. A list
of all major items of equipment, machinery, furniture and fixtures, whether
owned or leased, included in the Assets.
     (c) Automobile Equipment – Schedule 3 to Exhibit A. A list of all
automobiles, trucks, and other vehicles included in the Assets.

-10-



--------------------------------------------------------------------------------



 



     (d) Merchandise Inventory – Schedule 4 to Exhibit A. A description of the
merchandise inventory included in the Assets.
     (e) Contracts – Schedule 5 to Exhibit A. A list of all contracts,
agreements and commitments of Seller or the Business included in the Assets,
including without limitation lease agreements covering items described in these
Schedules and all outstanding no-compete, employment, consulting,
confidentiality and other similar agreements with current and former employees,
consultants and owners, as well as the Business’s cemetery rules and regulations
(if not otherwise obtained by [as confirmed by Buyer in writing] or delivered by
Seller to Buyer prior to Closing), all as amended and then in effect, which list
includes copies of all such documents. Contracts for interment rights and
funeral and/or cemetery merchandise or services will not be included in this
Schedule.
     (f) Personnel – Schedule 6 to Exhibit A. A list of the names, position,
date of hire and current annual salary or hourly salary rate for each employee
of the Business.
     (g) Preneed Insurance Policies – Schedule 7 to Exhibit A. A list of all
insurance policies used to fund Preneed Agreements, including (where available)
policy number, insured and owner names, issue date, face amount of insurance,
and other data normally included in Seller’s internal records in a compilation
of insurance policies.
     (h) Preneed Trust Funds – Schedule 8 to Exhibit A. A list of all uninsured
Preneed Agreements included in the Assets, including contract number and/or
customer name, sale date, contract price and other data normally included in
Seller’s internal records in a compilation of Preneed Agreements. Also, the
trust liability (or similar) report for each trust account relating to the
Business, indicating the location of each and the amount held in trust, with
detail (where available) of principal, income or earnings, withdrawals and
outstanding balance, and whether or not included in a commingled trust; copies
of the trust agreements, as amended and currently in effect (for only those
trusts which will be continued, and not replaced or substituted for, by Buyer);
and copies of the most recent date available bank statements or other periodic
report of the Trustee for each trust, and the audit or other reports furnished
to or prepared by the state regulatory agency which oversees such trusts.
     (i) Accounts Receivable – Schedule 9 to Exhibit A. A list of all accounts
and notes receivable included in the Assets.
     Section 3.7. Litigation. Except as disclosed to the Buyer in Schedule 10 to
Exhibit A (if any exists) and except for any Decision and Order issued by the
Federal Trade Commission (“FTC”) in connection with the Alderwoods Transaction
(“Decision and Order”), there are no

-11-



--------------------------------------------------------------------------------



 



claims, actions, suits, proceedings or investigations pending or, to the
knowledge of the Seller, threatened against or affecting the Seller (with
respect to the operation of the Business) or any of the Assets, at law or in
equity or before or by any court, governmental body or arbitration panel, except
for any such claim, action, suit, proceeding or investigation which would not,
individually or in the aggregate, have an adverse effect on the business,
operations or (in Seller’s reasonable judgment) prospects of the Business (taken
as a whole) or any substantial portion of the Assets, or which would prevent the
carrying out of this Agreement, declare unlawful the transactions contemplated
by this Agreement, cause such transactions to be rescinded, or require Buyer to
divest itself of the Assets or the Business.
     Section 3.8. Court Orders and Decrees. Except as disclosed to the Buyer in
Schedule 10 to Exhibit A and except for any Decision and Order, there is not
outstanding or, to the knowledge of Seller, threatened any order, writ,
injunction or decree of any court, governmental agency or arbitration tribunal
against or affecting Seller, relating to the Assets or the Business.
     Section 3.9. Trade Names. Seller has the legal right and title to use the
Trade Names in all trade areas in which the Business conducts business. To
Seller’s knowledge, neither the Trade Names (as they are used in the trade areas
in which the Business conducts business) nor any other intellectual property
included in the Assets infringes upon the intellectual property rights of any
other person, and no other person is infringing upon the Trade Names (as they
are used in the trade areas in which the Business conducts business) or other
intellectual property rights included in the Assets.
     Section 3.10. Contracts and Leases. All contracts, agreements, leases and
commitments included in the Assets are in good standing and in full force and
effect, valid and enforceable in accordance with their respective terms, and
neither the Seller, nor, to the knowledge of the Seller, any of the other
parties thereto (but specifically excluding customer/purchaser obligations under
Preneed Agreements), are in default thereunder or breach thereof.
     Section 3.11. Preneed and Trust Accounts. All funds received by the
Business under or in connection with Preneed Agreements, as well as all funds
designated for endowment or perpetual care, have been deposited on a timely
basis in appropriate accounts and/or insurance contracts to the extent required
by applicable laws and regulations and have been administered and reported in
accordance with the terms of agreements with the purchasers, under applicable
trust agreements, and as required by applicable laws and regulations. All
Preneed Agreements and endowment or perpetual care obligations are funded by
trust or insurance products; no preneed liability is covered by bond, letter of
credit or other similar credit support.

-12-



--------------------------------------------------------------------------------



 



     Section 3.12. Licenses and Continuation of the Business. Seller and all
personnel at the Business who are engaged in licensed activity are in possession
of all licenses, permits, certificates of occupancy and authorizations which
under all applicable laws, regulations, rules and ordinances are necessary to
enable Seller to own and operate the Business as the same is now being
conducted, and all of the same are in full force and effect.
     Section 3.13. Compliance with Laws. The Business is currently being (and
until the Closing will be) operated in compliance with all federal, state,
municipal and other statutes, rules, ordinances and regulations applicable to
the Business and the Assets, except for any such noncompliance which would not,
individually or in the aggregate, have a material adverse effect on the
condition, business, operations or (in Seller’s reasonable judgment) prospects
of the Business or any substantial portion of the Assets.
     Section 3.14. Environmental Matters. The Business is presently being
operated in compliance in all material respects with all applicable federal,
state, and local environmental statutes and regulations, and to Seller’s
knowledge, there is no existing regulatory requirement with a future compliance
date that will require material operational changes or material capital
expenditures at the facilities of the Business. Since the date that the Business
was acquired by Seller or its predecessor affiliated with SCI Parent or
Alderwoods Parent (the “Acquisition Date”), no “hazardous substance,” as that
term is defined in the federal Comprehensive Environmental Response,
Compensation and Liability Act, no petroleum or petroleum products and no “solid
waste,” as that term is defined in the Federal Resource Conservation and
Recovery Act, has been leaked, spilled, deposited or otherwise released, on the
Real Property. Any such substances that have been generated or used on or about
the Real Property since the Acquisition Date have been used, managed and
disposed of in accordance with all environmental laws.
     Section 3.15. Accounts Receivable. At Closing the accounts receivable to be
included within the Assets will be valid and legally enforceable obligations of
the account parties whose names are listed in the books and records of the
Business, legally (but not necessarily financially) collectible in accordance
with their terms, subject to bankruptcy, insolvency, moratorium, or other
similar laws affecting creditors’ rights generally.
     Section 3.16. Absence of Changes or Events. Since June 30, 2006, the
Business has been operated in the ordinary course and, without limiting the
generality of the foregoing, there has not been:
     (a) any material adverse change in the condition, operations, properties or
(in Seller’s reasonable judgment) prospects of the Business, taken as a whole;

-13-



--------------------------------------------------------------------------------



 



     (b) any material damage, destruction or losses against the Business or any
waiver of any rights of material value to the Business, taken as a whole;
     (c) any claim or liability for any material damages for any actual or
alleged negligence or other tort or breach of contract against or affecting the
Business; or
     (d) any transaction or event entered into or affecting the Business other
than in the ordinary course of the business.
     Section 3.17. Full Disclosure. The representations and warranties made by
the Seller hereunder or in any Schedules or certificates furnished to the Buyer
pursuant hereto, do not and will not contain any untrue statement of a material
fact.
     Section 3.18. Transfer of Assets. On the Closing Date, Seller will convey
to Buyer all of the assets that Seller is required to transfer to Buyer pursuant
to any Decision and Order, and Seller shall have obtained all approvals and
consents necessary to make such transfer.
     Section 3.19. No Other Representations or Warranties. Except as expressly
stated in this Agreement, Seller makes no other representation or warranty of
any kind whatsoever.
ARTICLE IV
Representations and Warranties of Buyer
     Buyer hereby represents and warrants to Seller as follows:
     Section 4.1. Authority.
     (a) Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, duly qualified to transact
business as a foreign corporation within the State of California, and with all
requisite corporate power and authority to own and conduct the Business as it is
now being conducted. By the Approval Date, the execution, delivery and
performance of this Agreement by Buyer shall have been duly authorized and
consented to by the board of directors of Buyer and no other or additional
consent or authorization is required by law. Buyer shall take all commercially
reasonable actions necessary to obtain such board authorization by the Approval
Date, and shall provide written evidence thereof to Seller by the Approval Date.
The Closing of the transaction contemplated by this Agreement will not result in
a breach, violation or default by Buyer of or under any judgment, decree,
mortgage, agreement, indenture or other instrument applicable to Buyer.
     (b) This Agreement has been duly executed and delivered by Buyer, and
subject to the contemplated board authorization referenced above, constitutes
the valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms.

-14-



--------------------------------------------------------------------------------



 



     Section 4.2. Adequacy. Buyer acknowledges that the Assets and the
intellectual property to be transferred pursuant to this Agreement will enable
Buyer to operate the Business and that no other assets are needed from Seller to
do so.
     Section 4.3. No Other Representations or Warranties. Except as expressly
stated in this Agreement, Buyer makes no other representation or warranty of any
kind whatsoever.
ARTICLE V
Covenants
     Section 5.1. Buyer’s Access to Website. Prior to the Closing, Seller shall
electronically post online all, or nearly all, of the contents of Exhibit A and
Exhibit C to this Agreement at https://dre103606.bmcgroup.com/Login.aspx?
ReturnUrl=%2fDefault.aspx (the “Website”) in order to permit Buyer to timely
conduct its due diligence of the Business. Seller will periodically update such
Exhibits and Schedules to this Agreement as updated information is available and
will post all of such Exhibits and Schedules and updates thereto on the Website.
The final versions of such Exhibits and Schedules, as they exist on the Closing
Date, will be delivered by Seller to Buyer at least three business days prior to
Closing as contemplated in Section 3.6 above, and the same shall supersede any
disclosures made on the Website.
     Section 5.2. Access to Business. From and after the date of this Agreement,
Seller will give Buyer and its representatives full and free access to all
on-site properties, books and records of the Business and to its personnel, so
that Buyer may have full opportunity to make such investigation as it shall
desire to make of the affairs of the Business and the Assets, provided that such
investigation shall not unreasonably interfere with the operations of the
Business. Such access shall include the opportunity to interview employees of
the Business and to inspect the personnel files and other documentation relating
to any such employee, to the extent permissible under applicable laws.
     Section 5.3. Conduct of Business Pending Closing. From and after the date
of this Agreement and pending the Closing and except as otherwise permitted by
this Agreement or as consented to by Buyer in writing, Seller covenants that:
     (a) Seller will conduct the Business only in the ordinary course which,
without limitation, shall include compliance in all material respects with all
applicable laws and regulations, and the maintenance in force of all insurance
policies;
     (b) Seller shall preserve its business organization intact and use
commercially reasonable efforts to maintain for the Business the goodwill of
suppliers, customers and others having business relations with the Business; and

-15-



--------------------------------------------------------------------------------



 



     (c) Seller shall not (i) commit any act or permit the occurrence of any
event or the existence of any condition of the type described in Section 3.16;
(ii) alter, amend, cancel or modify in any respect any of the contracts, leases
and commitments included in the Assets, or the standard form of, and terms and
conditions applicable to, Preneed Agreements; (iii) sell or otherwise dispose of
any of the assets required to be described on Schedule 2 or 3 of Exhibit A;
(iv) hire, fire, reassign or make any other change in key personnel of the
Business; or (v) take any other action which would cause any of the
representations and warranties by the Seller in this Agreement not to be true
and correct in all material respects on and as of the Closing Date with the same
force and effect as if such representations and warranties had been made on the
Closing Date.
     Section 5.4. Reasonable Efforts. Subject to the terms and conditions of
this Agreement, each of the parties hereto agrees to use reasonable efforts, to
take, or cause to be taken, all reasonable actions, and to do, or cause to be
done, all things necessary and appropriate to satisfy all conditions of and to
consummate the transaction contemplated by this Agreement, including cooperating
with the other parties to this Agreement and obtaining any necessary third party
and governmental consents and approvals.
     Section 5.5. Further Assurances. From time to time after the Closing, at
the request of Buyer, and without further consideration, but at no out-of-pocket
cost to Seller, Seller will execute and deliver such additional instruments and
will take such other actions as Buyer reasonably may require to convey, assign,
transfer and deliver the Assets and the Business and otherwise carry out the
terms of this Agreement.
     Section 5.6. Buyer’s Trustee and Preneed Trust Funds. Prior to Closing,
Buyer shall secure all licenses, permits and other governmental authorizations
and approvals required by the State of California as a prerequisite to Buyer
selling Preneed Agreements or accepting funds paid by customers toward Preneed
Agreements with the Business. Buyer shall, prior to Closing, select and
designate a trustee or trustees (“Buyer’s Trustee”) that is qualified under
state law to receive all bank, trust or other funds or accounts, excluding
insurance premium payments, containing amounts that have been received by the
Seller pursuant to preneed agreements for funeral or cemetery merchandise and/or
services (“Preneed Trust Funds”) or which are being held as endowment care trust
funds (“Endowment Care Funds”). As soon as practicable after the Closing, all
Preneed Trust Funds and Endowment Care Funds shall be transferred for
safekeeping to Buyer’s Trustee, and Buyer agrees that it shall be Buyer’s
responsibility to ensure that all such funds will be held, administered and
withdrawn only in accordance with state and

-16-



--------------------------------------------------------------------------------



 



federal law. All Preneed Trust Funds and Endowment Care Funds shall be
transferred to Buyer’s Trustee in cash, and to the extent that the same are
currently held or invested other than in cash, it shall be Seller’s
responsibility to issue such instructions and take such other action so that the
same is reduced to cash by the time required for transfer as provided above. The
parties further agree that after the Closing and prior to the transfer to
Buyer’s Trustee of the Preneed Trust Funds and the Endowment Care Funds, Seller
and Seller’s trustee shall have the right to continue to administer all such
Funds including making deposits and withdrawals and to receive all reports and
communications from Seller’s trustee all as if the sale provided for in this
Agreement had not closed. Should Buyer fail to designate a qualified Trustee or
to otherwise accept the transfer of the Preneed Trust Funds within the later of
six (6) months from and after the Closing Date or thirty (30) days after Seller
has provided Buyer notice that Seller is prepared to transfer the Preneed Trust
Funds (“Notice Period”), Seller may continue to administer the Preneed Trust
Funds and Buyer shall pay to Seller $150.00 as an administration fee for each
day that Seller continues to administer the Preneed Trust Funds after the Notice
Period. Should Buyer designate a qualified Trustee which is prepared to accept
such transfer within six (6) months following Closing, and if Seller has not
caused the Preneed Trust Funds or Endowment Care Funds to be transferred prior
to expiration of such six (6) month period, Seller shall pay to Buyer a fee of
$150.00 for each day after expiration of such six (6) month period until
transfer has occurred.
     Section 5.7. Post Closing Trust Fund Distributions. The parties agree that
if as of the Closing Date, Seller has earned or is entitled to receive funds
from either the Preneed Trust Funds or the Endowment Care Funds being
transferred to Buyer’s Trustee pursuant to Section 5.6 above which have not been
paid to Seller as of the Closing Date, the parties will work together to obtain
for Seller all such funds, allowing Seller reasonable access to the books and
records of the Business and the preparation and execution by Buyer of any forms,
reports or similar documentation necessary or appropriate for such purpose.
Likewise, if as of the Closing Date, the Preneed Trust Funds or Endowment Care
Funds are not funded as required by law or additional amounts are legally
required to be funded in connection with the liquidation of non-cash holdings as
described in Section 5.6, it shall be Seller’s responsibility to fund such
additional amounts.
     Section 5.8. Transfer of Data and Systems; Post Closing Access. Upon or
within 90 days following Closing, Seller shall be entitled to obtain and/or
retain any financial or other non-customer information pertaining to the
Business as Seller shall desire, provided that Seller shall not disclose any
such information or use it in competition against the Business. At the Closing,

-17-



--------------------------------------------------------------------------------



 



the parties shall arrange for and coordinate the transfer of all customer data
and information related to the Business from Seller’s systems (whether located
at the Business, at Seller’s corporate office, or elsewhere) to Buyer’s systems,
in a form of electronic media, either on HMIS or converted into such other
format as shall be reasonably acceptable to the Buyer, but without cost to the
Seller. In addition, for such 90 day period, Buyer shall provide and allow
Seller reasonable access to the facilities in which the Business is conducted
and the Real Property as reasonably necessary to collect and remove any other
Excluded Assets. Any such access shall be conducted under the supervision of a
Buyer representative.
     Section 5.9. Post Closing Transfers. Immediately after the Closing, Buyer
shall cause financial responsibility for all utilities, internet services,
facsimile numbers, cellular telephone numbers, standard telephone numbers and
listings, and any other third party services (“Third Party Services”) used in
the Business to be transferred to the Buyer. Should financial responsibility for
Third Party Services fail to be transferred within thirty (30) days after the
Closing Date, Seller may terminate those Third Party Services without liability
of any kind to Buyer.
     Section 5.10. Accounts Receivable. The parties anticipate that subsequent
to the Closing, Buyer may receive payments of accounts and notes receivable that
are not included in the Assets pursuant to Section 1.2(b). Buyer shall notify
Seller upon receipt of any such payments, and Seller shall notify Buyer in case
Seller receives any payments on notes or accounts receivable that are included
in the Assets or other payments that are for Buyer’s account, and the parties
shall establish a procedure for the delivery of all such payments to proper
party. Each party will account to the other party as to any such collections
received by it.
     Section 5.11. Customer Records; Trade Names. Seller represents that as of
Closing it has not provided to any other person any customer information
included in the books and records sold to Buyer hereunder, and it shall not use
any information used or obtained by it prior to Closing for the purpose of
soliciting any customers of the Business. Following the Closing, for so long as
Buyer and its successors and assigns is using the Trade Names in whole or in
part in the Business, Seller shall not cause or permit it or its affiliates to
use or advertise any Trade Name (or any other names or logos deceptively similar
thereto) in any trade areas in which the Business is currently doing business.
     Section 5.12. Employment Matters. On the Closing Date, the Buyer may (but
shall not be required to) offer employment to each employee of the Business. The
employees so offered employment who accept shall, as of the Effective Time,
cease to be employees of the Seller and

-18-



--------------------------------------------------------------------------------



 



thereupon become employees of the Buyer. Seller shall be responsible for
satisfying all claims, if any, of such employees as to accrued vacation, health
benefits, workers compensation claims, termination and severance benefits,
withdrawal liability and vested rights under any pension, profit sharing or
other employee benefit plans of Seller or its affiliate, all arising and accrued
prior to and through the day immediately preceding the Effective Time, and in no
event shall the Buyer have any liability or responsibility in respect thereof.
     Section 5.13. Certain Transitional Matters. Following the Closing, Seller
shall make available the reasonable use of its staff and employees who are
familiar with the Business to answer questions and provide information to enable
Buyer to integrate the operations, facilities and personnel included with the
Business with the other funeral and cemetery operations of Buyer and its
affiliates. In addition, Buyer may have, for a period of up to 45 days following
the Closing, the use of the Seller’s standard preneed contract forms currently
in effect and being used in the Business (“Preneed Contract Forms”), until such
time (within such 45-day period) as Buyer obtains applicable regulatory approval
for the use of Buyer’s own preneed contract forms, as well as the use of the
Seller’s sales presentation materials currently in effect and being used in the
Business (“Sales Presentation Materials”), until such time (within such 45-day
period) as Buyer trains the sales counselors at the Business in the use of
Buyer’s own sales presentation materials. The consent to the limited-term use of
the Preneed Contract Forms and Sales Presentation Materials (collectively,
“Seller Materials”) constitutes a non-transferable license only and does not
constitute any conveyance of any proprietary interest therein to Buyer. Any
proprietary rights in the Seller Materials do not constitute a portion of the
“Assets” within the meaning hereof. Buyer will continue to have the right to
retain copies of all preneed contracts entered into before the Closing and
during the 45-day period referred to above. The Seller Materials may be used
only for the limited purposes described herein and only at the Business. Buyer
shall clearly delete all references to Seller in connection with their usage of
the Seller Materials, including (without limitation) its corporate or other
proprietary names and logos. Seller makes no representation or warranty
regarding the sufficiency or legality of or otherwise regarding Buyer’s use of
the Seller Materials. The foregoing reservation does not, however, affect the
representations of Seller contained herein with respect to any Seller Materials
used prior to the Closing.
     Section 5.14. Due Diligence Review. The parties acknowledge that Buyer
shall not have had the full opportunity to complete its due diligence review of
the Business and the Assets by the time this Agreement has been executed and
delivered. Buyer’s determination of the

-19-



--------------------------------------------------------------------------------



 



Purchase Price hereunder is based upon the accuracy of the representations and
warranties contained herein as well as the absence of any fact, event or change
in the Assets, operations, financial condition or prospects of the Business
which, in the course of Buyer’s due diligence review, could have a material
adverse effect on the value thereof to the Buyer. Buyer’s due diligence review
specifically includes, but is not limited to, the state of the relationship
between the Business and its employees, client families and former owners and
the extent to which Buyer is able to obtain at or prior to Closing satisfactory
arrangements with key employees and former owners regarding the continuation of
their relationships (if any) with the Business. If, prior to Closing, Buyer
determines from its due diligence review that any such fact, event or change has
come to its attention, it will bring the same to Seller’s attention. In such
event, or if Seller updates the Schedules pursuant to Section 3.6, then the
parties will negotiate in good faith concerning any proposed adjustment to the
Purchase Price or the other terms and conditions set forth herein. If the
parties have not reached agreement as to the foregoing within ten business days
thereafter (but in no event past the Outside Closing Date), then Buyer may
terminate this Agreement upon written notice to Seller, but unless Buyer
otherwise has a right to terminate under Section 9.1(c)(ii) through (vii) below,
it shall nevertheless be required to thereupon pay the Break-Up Fee contemplated
in Section 9.1(d) below. Buyer shall be deemed to have waived this Section 5.14
if it elects to close the transactions hereunder without Seller’s agreement to
any such adjustment.
     Section 5.15. No Shop. For so long as this Agreement remains in effect,
Seller shall not enter into any agreements or commitments, or further initiate,
solicit or encourage any offers, proposals or expressions of interest, or
otherwise hold any discussions with any potential buyers, investment bankers or
finders, with respect to the possible sale or other disposition of all or any
substantial portion of the assets and business of the Business, other than with
the Buyer.
     Section 5.16. No Solicitation.
     (a) For a period of two (2) years after the Closing Date, neither the
Seller nor any of its affiliates shall solicit to employ any individual who is,
as of the date of this Agreement, an employee of the Business, unless such
employee is not hired by Buyer upon Closing or such employee’s employment is
terminated by Buyer after the Closing; provided, however, that nothing in this
Section 5.16(a) shall prohibit the Seller or its affiliates from (i) publishing
a general solicitation of employment in any newspaper, magazine, trade
publication or other media not targeted specifically at employees of the
Business, or (ii) hiring an employee of the Business

-20-



--------------------------------------------------------------------------------



 



who applies for employment with Seller, so long as such employee was not
solicited by Seller, or its affiliates, in violation of this Section.
     (b) For a period of one year after the Closing Date, neither the Buyer nor
any of its affiliates shall solicit to employ any individual who is, as of the
date of this Agreement, an employee of the Seller or any of its affiliates at
any location(s) within a fifty (50) mile radius of the location of the Business,
other than employees whose work primarily relates to the Business, unless such
employee’s employment is terminated by the Seller; provided, however, that
nothing in this Section 5.16(b) shall prohibit the Buyer or its affiliates from
(i) publishing a general solicitation of employment in any newspaper, magazine,
trade publication or other media not targeted specifically at Seller’s
employees, or (ii) hiring an employee of Seller or one of its affiliates who
applies for employment with Buyer, so long as such employee was not solicited by
Buyer in violation of this Section.
     (c) Both Buyer and Seller agree that upon the breach or threatened breach
of the provisions of this Section, the remedies at law of the party threatened
or subjected to such breach will be inadequate, and that the party threatened by
or subjected to such breach shall be entitled to an injunction or injunctions to
prevent such breaches and to enforce specifically the provisions hereof, in
addition to any other remedy to which that party may be entitled at law or
equity.
     Section 5.17. New Funeral Home Construction. Seller is in the process of
constructing a new funeral home (“New Home”) on the Real Property. Seller has
advised Buyer that Seller expects that construction of the New Home will be
completed on or before December 31, 2006. Upon execution of this Agreement, to
the extent not already included in the Schedules to this Agreement, Seller shall
provide to Buyer copies of all construction contracts, plans, specifications and
other materials and documents associated with construction of the New Home
(“Construction Documents”). Notwithstanding the timing of the Closing hereunder,
Seller shall remain responsible for completion of construction of the New Home
in accordance with the applicable Construction Documents, and shall use such
diligence as it would have were it retaining ownership of the Business to cause
all architects, contractors, design firms, project managers and other third
parties under privity to Seller with respect to the construction of the New Home
to complete their work in a timely and proper fashion. Buyer shall allow
representatives of Seller such reasonable access to the Real Property as may be
reasonably necessary for Seller to exercise its responsibilities under this
Section. Following completion of construction of the New Home, Seller shall
transfer to and allow assumption by Buyer of all applicable Construction
Documents, including any warranties given thereunder. Seller shall

-21-



--------------------------------------------------------------------------------



 



cause and direct all architects, contractors, design firms, project managers and
other third parties in privity to Seller with respect to the construction of the
New Home to look solely to Seller for all fees, costs, reimbursements and other
amounts payable in connection with the construction project (all of which Seller
agrees to pay, and against which to indemnify Buyer, including any mechanics and
materialmen’s liens arising therefrom) . Seller represents that there has not
been since June 30, 2006, and covenants and agrees that there shall not be
between the date hereof and the date that construction is complete, any material
changes or alterations to the Construction Documents, or otherwise to the plans
for and/or the construction of the New Home. For purposes hereof, construction
of the New Home shall not be considered complete until all of the following
shall have occurred: (i) a final Certificate of Occupancy has been issued by the
building department or equivalent arm of the local or municipal governmental
agency having jurisdiction over the New Home; (ii) all work to be performed
pursuant to the Construction Documents has been completed to the extent that
Buyer may use and occupy the New Home in the normal conduct of the Business,
specifically including (but not limited to) the finishing of all structural
elements, walls, ceilings, flooring, ventilation, heating, air cooling, water,
plumbing, lighting and electric power facilities; (iii) the New Home shall have
been rendered in new and unblemished condition, except for those minor items
constituting punch list items to be submitted to contractors which do not
materially interfere with Buyer’s normal use and occupancy of the New Home or
necessary access to facilities, such punch list to specify the anticipated
completion date of each item shown thereon; and (iv) there shall have been
installed in the New Home all furniture, fixtures and other furnishings required
for the normal use and occupancy of the New Home for its intended purpose and as
originally planned for the New Home.
     Section 5.18. Restrictive Covenants. Seller acknowledges that Buyer would
not be willing to acquire the Assets hereunder without assurances that the
Business will be protected from unfair competition. For this reason, Seller has
agreed, for itself and on behalf of SCI Parent, Alderwoods Parent and their
respective affiliates (collectively, “SCI Entities”), that:
     (a) No SCI Entity shall, directly or indirectly, for itself or as agent on
behalf of any other person, for a period commencing on the Closing Date and
ending five years thereafter (as extended for the period in which any SCI is in
material violation of this covenant), anywhere within the Restricted Market Area
(as defined below), open, construct, acquire, operate, manage, consult with or
be involved in the management of any Death Care Business (as defined below).

-22-



--------------------------------------------------------------------------------



 



     (b) For purposes of the foregoing, the “Restricted Market Area” means a
five-mile radius surrounding the Business. The foregoing reference to
“Restricted Market Area” is not, however, intended to restrict or qualify any
other reference to “market area” in this Agreement.
     (c) A “Death Care Business” includes a funeral home, mortuary, cemetery,
crematory, columbarium, mausoleum or other similar business engaged in the
handling and final disposition of human remains.
     (d) The above covenants shall not be held invalid or unenforceable because
of the scope of the territory or actions subject thereto or restricted thereby,
or the period of time within which such covenants are operative; but any
judgment of a court of competent jurisdiction may define the maximum territory
and actions subject to and restricted thereby and the period of time during
which such covenants are enforceable.
     (e) Buyer shall be entitled to specific performance hereof or injunctive
relief or both, by temporary or permanent injunction or such other appropriate
judicial remedy, writ or order as may be entered into by a court of competent
jurisdiction, in case of any actual or threatened breach of the foregoing
covenants, in addition to any damages that the Buyer may be legally entitled to
recover.
     Section 5.19. Regulatory Cooperation. Each of the parties shall assist and
cooperate with one another to effect promptly the transactions contemplated by
this Agreement. Buyer shall as promptly as practicable use its commercially
reasonable efforts to (i) prepare and furnish all necessary applications,
information and documentation (including furnishing all information requested by
the FTC), and take all other actions that may be necessary to demonstrate to the
FTC that Buyer is an acceptable purchaser of the Assets, and that Buyer will
effectively compete using the Assets; and (ii) obtain FTC approval of Buyer as
an acceptable purchaser of the Assets and assist in causing the FTC Decision and
Order issued in connection with the Alderwoods Transaction to become final
without modification. Without limiting the generality of the foregoing, Buyer
shall do whatever is reasonably necessary, proper or advisable to assist and
cooperate with Seller in obtaining necessary consents, approvals or orders
necessary to consummate the transactions contemplated by this Agreement. Subject
to such cooperation by Buyer, Seller agrees to file its petition with the FTC
for approval of the transactions hereunder by no later than December 22, 2006.
     Section 5.20. Decision and Order. Seller hereby grants to Buyer any of the
rights that it is required to grant to Buyer pursuant to any Decision and Order.
Seller agrees to keep Buyer reasonably informed as to the progress of its
negotiations concerning the Decision and Order,

-23-



--------------------------------------------------------------------------------



 



and to promptly advise Buyer of any material developments, insofar as the same
involves the Business, the Assets or Buyer, and to promptly provide a copy
thereof to Buyer once signed.
     Section 5.21. Unique Preneed Merchandise. If any Preneed Agreements call
for the delivery of products not available to Buyer because of exclusivity
arrangements with Seller or its affiliates, Seller will make arrangements with
Buyer to enable Buyer to purchase that merchandise, either from Seller or
directly from Seller’s vendor, to enable Buyer to fulfill those Preneed
Agreements, at prevailing commercial prices and terms.
ARTICLE VI
Conditions to Respective Obligations of Buyer and Seller
     The respective obligations of each of Buyer and Seller under this Agreement
are subject to the conditions that:
     Section 6.1. Representations and Warranties True When Made and At Closing.
All of the representations and warranties of the other party shall be true and
correct in all material respects on and as of the date of this Agreement and the
Closing Date (unless made as of another designated date).
     Section 6.2. Performance of Obligations. The obligations of the other party
hereto shall have been discharged in all material respects prior to or on the
Closing Date.
     Section 6.3. Closing Certificates. Each party hereby agrees that it shall
deliver to the other party a written instrument signed by an officer of the
other party certifying that the conditions specified in Sections 6.1 and 6.2, as
to such party, have been satisfied, and delivery of such certificate by each
party shall be a condition to other party’s obligations hereunder.
     Section 6.4. Board Approvals.
     (a) The transactions contemplated by this Agreement shall have been
approved by the Board of Directors of Seller.
     (b) The transaction contemplated by this Agreement shall have been approved
by the Board of Directors of the Buyer.
     Section 6.5. Third Party Consents and Governmental Approvals. Each party
shall have received such evidence as it shall have determined is reasonably
necessary or appropriate to the effect that all consents, approvals and
authorizations have been obtained in order to consummate the transactions
described herein, including without limitation the consent of any landlords,
lessors or other parties to contracts and commitments included in the Assets,
and of all governmental authorities having jurisdiction, including but not
limited to, the approval of the

-24-



--------------------------------------------------------------------------------



 



FTC, pursuant to any Decision and Order and/or any other decree or order it may
issue specifically with regard to the transaction contemplated hereby
(collectively, the “Regulatory Approvals”), to the extent required at or prior
to Closing. The parties shall use commercially reasonable efforts to timely
obtain all such consents, approvals and authorizations. For purposes hereof, the
FTC Decision and Order and/or any other decree or order which may be issued by
the FTC regarding the transaction hereunder specifically shall not be deemed to
have been “obtained” until after it has become final, including expiration of
any applicable comment periods.
ARTICLE VII
Additional Conditions Precedent to Obligations of Buyer
     All obligations of Buyer which are to be discharged under this Agreement at
the Closing are subject to the performance at or prior to the Closing of all
agreements contained herein which are to be performed by Seller at or prior to
the Closing, and to the following additional conditions (unless expressly waived
in writing by Buyer at any time prior to the Closing).
     Section 7.1. No Material Adverse Change. There shall not have occurred any
material damage to or destruction of any of the buildings and improvements at
the Business, nor any other event or occurrence that individually or in the
aggregate could reasonably be expected to have a material adverse effect on the
condition, business, operations or (in Buyer’s reasonable judgment) prospects of
the Business or any substantial portion of the Assets, or which would prevent
the carrying out of this Agreement.
     Section 7.2. Title to Real Estate. Seller shall obtain and provide to
Buyer, one-half at Buyer’s expense and one-half at Seller’s expense, a
commitment for title insurance (collectively, “Title Commitments”) in the amount
allocated to Real Property as shown on Exhibit B, from Commerce Title Company,
or another title company acceptable to Buyer (the “Title Company”), showing
title to each parcel of owned Real Property to be good, marketable and vested in
Seller, and describing all Liens (including easements, rights-of-way,
reservations, restrictions, outstanding mineral interests and other matters
affecting the Real Property or the title thereto). Buyer may further obtain, at
its own expense and if it so chooses, an ALTA survey (collectively “Survey”)
prepared by a licensed surveyor approved by Buyer and acceptable to the Title
Company, with respect to each parcel of Real Property, which shall be sufficient
for the Title Company to delete the survey exception contained in the Title
Commitments, save and except for the phrase “shortages in area,” and otherwise
be in form and content reasonably acceptable to

-25-



--------------------------------------------------------------------------------



 



Buyer. Buyer shall have ten (10) business days from receipt of the Title
Commitments and Surveys within which to notify Seller and the Title Company in
writing of its objections to the matters affecting the Real Property and the
title thereto reflected in the Title Commitments (“Title Objections”), other
than as to Permitted Encumbrances. “Permitted Encumbrances” shall mean
(i) encroachments, protrusions, boundary line discrepancies, easements,
covenants, rights-of-way and other encumbrances or restrictions which do not,
individually or in the aggregate, materially restrict or interfere with the use
of the Real Property as the same is currently being used, or (as to any acreage
described as “undeveloped acres” on the Cemetery Acreage Report described in
Section 3.2 above) contemplated to be used as developed cemetery property,
(ii) Liens for real property taxes not yet due or payable, (iii) any matters
shown on the Title Commitments not objected to by Buyer as provided for above
or, if objected to by Buyer, later waived by Buyer as provided for below and
(iv) Liens that are created, suffered or assumed by Buyer. Seller shall have
thirty (30) days after receipt of the Title Objections (but in no event after
the fifth business day preceding Closing) to cure such objections, during which
period the Closing will be postponed if necessary (but in no event past the
Outside Closing Date). Seller shall not unreasonably withhold its consent to any
request from the Title Company or the Buyer concerning Title Objections. Upon
cure of the Title Objections, the parties shall perform this Agreement according
to its terms. If such Title Objections are not cured to Buyer’s reasonable
satisfaction within such fifteen (15) day period, Buyer shall have the option
either (a) to terminate this Agreement, or (b) to waive any Title Objection,
and, in such event, proceed to close this Agreement and the transaction provided
for herein.
     At Closing or soon thereafter as practicable, the Title Company shall
issue, one-half at Buyer’s expense and one-half at Seller’s expense, its title
insurance policy consistent with its previous Title Commitments approved by
Buyer.
     Section 7.3. Inspections. Prior to Closing, Buyer shall have the right, at
Buyer’s expense, to obtain such inspections of the Real Property or any portion
thereof as it deems appropriate including, but not limited to:
     (a) Inspections of the buildings, the roofs, heating, ventilating, and air
conditioning systems, and electrical and plumbing systems and otherwise
associated with the buildings’ condition and compliance with OSHA, ADA and other
applicable rules and regulations; and

-26-



--------------------------------------------------------------------------------



 



     (b) Inspections for the purpose of performing a Phase One environmental
assessment and such other inspections and assessments (including Phase Two
environmental assessments) the necessity for which is reasonably indicated in
the Phase One assessment.
     If as a result of such inspections any matter is discovered that materially
reduces the value of the Business taken as a whole, Buyer shall have the right
to object to such finding prior to Closing. Any such matter discovered as a
result of such inspections and not objected to by Buyer shall be deemed to be
accepted by Buyer and Buyer shall have no further right to object thereto or
assert a claim against Seller as a result thereof. For a period of thirty
(30) days following receipt of any objection by Buyer (but in no event after the
fifth business day preceding Closing), Seller shall have the option but not the
obligation to cure any of the above described matters objected to by Buyer,
during which period the Closing will be postponed if necessary (but in no event
past the Outside Closing Date). If Buyer’s objections are not cured within such
thirty (30) day period, Buyer shall have the option either (a) to not close this
Agreement, or (b) to waive Buyer’s objections, and, in such event, proceed to
close this Agreement and the transaction provided for herein.
ARTICLE VIII
Survival of Representations, Warranties and Covenants; Indemnification
     Section 8.1. Nature of Representations. For purposes of this Agreement, the
contents of all exhibits, certificates, Schedules, and other items incorporated
herein by reference shall, in addition to the representations and warranties
made in this Agreement, constitute representations and warranties made in this
Agreement by Seller or Buyer, as the case may be.
     Section 8.2. Survival of Representations, Warranties and Covenants. The
representations, warranties and covenants of the parties made in this Agreement
shall survive the Closing and any investigation by the parties with respect
thereto, and shall continue in full force and effect thereafter as follows:
     (a) The representations and warranties set out in Sections 3.1, 3.5 (first
sentence only), 4.1 and 10.4, for a period extending until 30 days following
expiration of the statute of limitations pertaining to written agreements in the
State of Texas (including any suspensions, tollings or extensions thereof and
application of the discovery rule);
     (b) The representations and warranties set forth in Section 3.14, for a
period extending until 30 days following expiration of the statute of
limitations under applicable federal and state environmental laws (including any
suspensions, tollings or extensions thereof and application of the discovery
rule);

-27-



--------------------------------------------------------------------------------



 



     (c) All other representations and warranties made in this Agreement, for a
period of two (2) years after the Closing Date; and
     (d) All covenants and agreements made in this Agreement, including without
limitation those set forth in Sections 1.4 and 1.5, for the period specified in
this Agreement, or if no period is specified, then for a period equal to the
statute of limitations pertaining to written agreements in the State of Texas
(including any suspensions, tollings or extensions thereof and application of
the discovery rule).
     (e) No representation, warranty, covenant or agreement shall expire as to
which a claim has been submitted in writing to the party against which recourse
is sought hereunder prior to the time called for expiration as provided above.
     (f) No representation or warranty of Seller under Article III shall survive
the Closing as to which the Seller demonstrates by a preponderance of the
evidence was actually known to be materially untrue as of the Closing Date by a
person identified on Exhibit E. No representation or warranty of Buyer under
Article IV shall survive the Closing as to which the Buyer demonstrates by a
preponderance of the evidence was actually known to be materially untrue as of
the Closing Date by a person identified on Exhibit F.
     Section 8.3. Indemnification by Seller.
     (a) Seller agrees to indemnify and hold Buyer, its affiliates, officers,
directors and employees, and their respective successors and assigns, harmless
from all damages, liabilities, obligations, claims, adverse results, losses or
expenses (including, without limitation, interest and penalties, reasonable
attorneys’ fees and expenses, any one such item being herein called a “Loss” and
all such items being herein collectively called “Losses”) suffered or paid,
directly or indirectly, as a result of or arising out of:
     (i) any breach or default in the performance by the Seller of any covenant
or agreement of the Seller contained in this Agreement or any related document
executed pursuant hereto;
     (ii) any breach of warranty or inaccurate or erroneous representation made
by the Seller herein; and
     (iii) the failure of the Seller to fully pay and discharge as and when same
are due all obligations, liabilities and/or duties relating to or arising from
the Business other than the Assumed Liabilities.
     (b) The Seller shall reimburse the Buyer an amount satisfactory to
compensate the Buyer for any Loss arising from an event or circumstance to which
the foregoing indemnities

-28-



--------------------------------------------------------------------------------



 



relate. Provided, however, Buyer acknowledges that the afore-described
indemnification responsibilities of the Seller hereunder shall be,
notwithstanding the prior terms hereof, limited as follows:
     (i) In order to avoid double recovery by Buyer, Seller will be entitled to
receive as a credit against the amount owed to the Buyer under the foregoing
indemnification provisions an amount (if any) equal to the net proceeds actually
received by Buyer under any insurance policy for a Loss for which the Seller
agreed to indemnify the Buyer under this Section 8.3; provided, however, that if
Buyer has the right to receive insurance proceeds in respect of such an
indemnifiable claim but has not actually received those proceeds at the time an
indemnity payment is due from Seller hereunder, Seller shall be obligated to pay
the full amount of Losses to Buyer in accordance with this Agreement, and upon
Buyer’s receipt of such insurance proceeds, then to the extent that such
proceeds serve to reduce Losses actually paid by Seller in accordance with this
subparagraph (i), Buyer shall remit the amount thereof to Seller.
     (ii) Buyer shall have no claim for indemnification hereunder until the
total amount of all Losses which would otherwise be subject to indemnification
hereunder exceeds $90,000, and then only to the extent of such excess; and in no
event shall the aggregate amount of all Losses subject to indemnification under
this Section 8.3 exceed 100% of the Purchase Price; provided, however, that the
foregoing limitations shall in no event apply to any claims arising out of or in
connection with Section 1.5, 8.3(a)(ii) (insofar as it relates to Section 5.17)
or 8.3(a)(iii) hereof.
     (iii) the indemnification obligations of the Seller hereunder shall be
exclusive remedy of the Buyer with respect to any matter subject to
indemnification hereunder.
     Section 8.4. Indemnification by Buyer.
     (a) Buyer agrees to indemnify and hold Seller, Seller’s successors and
assigns, harmless from all Losses suffered or paid, directly or indirectly, as a
result of or arising out of:
     (i) any breach or default in the performance by the Buyer of any covenant
or agreement of the Buyer contained in this Agreement or any related document
executed pursuant hereto;
     (ii) any breach of warranty or inaccurate or erroneous representation made
by the Buyer herein; and

-29-



--------------------------------------------------------------------------------



 



     (iii) the failure of the Buyer to fully pay and discharge as and when same
are due the Assumed Liabilities; and
     (iv) obligations, liabilities and/or duties relating to or arising from
Buyer’s ownership and operation of the Business from and after the Effective
Time (except as to any matter as to which Seller is obligated to provide
indemnification hereunder).
     (b) The Buyer shall reimburse the Seller an amount satisfactory to
compensate the Seller for any Loss arising from an event or circumstance to
which the foregoing indemnities relate. Provided, however, Seller acknowledges
that the afore-described indemnification responsibilities of the Buyer hereunder
shall be, notwithstanding the prior terms hereof, limited as follows:
     (i) in no event shall the aggregate amount of all Losses subject to
indemnification under this Section 8.4 exceed 100% of the Purchase Price;
provided, however, that the foregoing limitations shall in no event apply to any
claims arising out of or in connection with Section 1.4 or 8.4(a)(iii) hereof;
and
     (ii) the indemnification obligations of the Buyer hereunder shall be
exclusive remedy of the Seller with respect to any matter subject to
indemnification hereunder.
     Section 8.5. Assertion of Claims. No claim shall be brought by any
Indemnitee (as defined below) against any Indemnitor (as defined below) under
this Article VIII, and no Indemnitee shall be entitled to receive any payment
with respect thereto, unless the Indemnitee gives the Indemnitor written notice
of the existence of any such claim, specifying in reasonable detail the basis
therefor, prior to the expiration of the applicable time period set forth in
Section 8.2 above. Except as set forth in this Article VIII, if the Indemnitee
and Indemnitor fail to reach a mutually acceptable resolution of such claim
within thirty (30) days after the giving of such notice, the Indemnitee shall
have the right to commence legal proceedings for the enforcement of their rights
pursuant to Section 8.6 hereof.
     Section 8.6. Dispute Resolution.
     (a) Any and all disputes among the parties to this Agreement (defined for
the purpose of this provision to include their principals, agents and/or
affiliates) arising out of or in connection with the negotiation, execution,
interpretation, performance or nonperformance of this Agreement and the
transaction contemplated herein shall be solely and finally settled by
arbitration, which shall be conducted in Houston, Texas by a single arbitrator
selected by the

-30-



--------------------------------------------------------------------------------



 



parties. The arbitrator shall be a lawyer familiar with business transactions of
the type contemplated in this Agreement who shall not have been previously
employed or affiliated with any of the parties hereto. If the parties fail to
agree on the arbitrator within thirty (30) days of the date one of them invokes
this arbitration provision, either party may apply to the American Arbitration
Association to make the appointment.
     (b) The parties hereby renounce all recourse to litigation and agree that
the award of the arbitrator shall be final and subject to no judicial review,
absent fraud or manifest error. The arbitrator shall conduct the proceedings
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association, as now or hereafter amended (the “Rules”).
     (c) The arbitrator shall decide the issues submitted (i) in accordance with
the provisions and commercial purposes of this Agreement, and (ii) with all
substantive questions of law determined under the laws of the State of Texas
(without regard to its principles of conflicts of laws). The arbitrator shall
promptly hear and determine (after giving the parties due notice and a
reasonable opportunity to be heard) the issues submitted and shall render a
decision in writing within sixty (60) days after the appointment of the
arbitrator.
     (d) The parties agree to facilitate the arbitration by (i) conducting
arbitration hearings to the greatest extent possible on successive days, and
(ii) observing strictly the time periods established by the Rules or by the
arbitrator for submission of evidence or briefs.
     (e) Judgment on the award of the arbitrator may be entered in any court
having jurisdiction over the party against which enforcement of the award is
being sought and the parties hereby irrevocably consent to the jurisdiction of
any such court for the purpose of enforcing any such award. The arbitrator shall
divide all costs (other than fees and expenses of counsel) incurred in
conducting the arbitration in the final award in accordance with what the
arbitrator deems just and equitable under the circumstances.
     (f) The parties hereto agree that the provisions of this Section 8.6 shall
not be construed to prohibit any party from obtaining, in the proper case,
specific performance or injunctive relief with respect to the enforcement of any
covenant or agreement of another party to this Agreement.
     Section 8.7. Defense of Claims.
     (a) If any claim or action by a third party arises after the Closing Date
for which an Indemnitor is liable under the terms of this Agreement, then the
Indemnitee shall notify the Indemnitor promptly after such claim or action
arises and is known to the Indemnitee (provided no failure or delay in providing
such notice shall impair Indemnitee’s right or Indemnitor’s

-31-



--------------------------------------------------------------------------------



 



obligations hereunder except to the extent such failure or delay has materially
prejudiced Indemnitor’s ability to defend such claim or action), and, provided
Indemnitor in writing accepts responsibility for indemnity hereunder, shall give
the Indemnitor a reasonable opportunity: (i) to take part in any examination of
any books and records; (ii) to conduct any proceedings or negotiations in
connection therewith and necessary or appropriate to defend the Indemnitee;
(iii) to take all other required steps or proceedings to settle or defend any
such claim or action; and (iv) to employ counsel to contest any such claim or
action in the name of the Indemnitee or otherwise. If the Indemnitor wishes to
assume the defense of such claim or action, it shall give written notice to the
Indemnitee and within 10 days thereafter, Indemnitee shall permit, and
Indemnitor shall thereafter assume, the defense of any such claim or liability,
through counsel reasonably satisfactory to the Indemnitee; provided that the
Indemnitee may participate in such defense (including involvement in strategic
decisions, including but not limited to public relations issues) at its own
expense. Any such settlement by Indemnitor shall require Indemnitee’s prior
written consent (which shall not be unreasonably withheld), unless Indemnitee is
being released in accordance with such settlement, such settlement involves only
the payment of money, and Indemnitor has assumed sole responsibility for such
payment. In addition, Indemnitee’s consent shall be required if such settlement
would not require all adverse parties to maintain the confidentiality of such
settlement and to refrain from making any public statements in connection
therewith.
     (b) If the Indemnitor shall not assume the defense of any such claim or
action, the Indemnitee may defend against any such claim or action in such
manner as it may deem appropriate (provided that the Indemnitor may participate
in such defense at its own expense); provided, however, that the Indemnitee may
not settle such claim or action, without the prior written consent of the
Indemnitor. If no settlement of such claim or action is made, the Indemnitor,
jointly and severally, shall satisfy any judgment rendered with respect to such
claim or in such action, before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, including attorneys’ fees and costs reasonably and
necessarily incurred by the Indemnitee in the defense of such claim or action.
     Section 8.8. Insurance Cooperation. The parties shall cooperate with each
other to maximize the availability of insurance coverage under the policies
maintained by Seller immediately preceding the Closing Date for claims or
actions by third parties which may be subject to indemnification pursuant to
Sections 8.3 and 8.4, and, if the insurance carrier for such policies agrees to
defend such claim, such defense shall be tendered to such insurance carrier and

-32-



--------------------------------------------------------------------------------



 



the rights of the parties between themselves regarding the assumption and
control of such defense shall be subject to the reasonable requirements of such
insurance carrier.
     Section 8.9. Definitions.
     (a) In the case of a claim of indemnification brought pursuant to
Section 8.3, “Indemnitee” shall mean Buyer and its affiliates, officers,
directors and employees, and their respective successors and assigns, and in the
case of a claim of indemnification brought pursuant to Section 8.4, it shall
mean Seller and Seller’s successors or assigns.
     (b) In the case of a claim of indemnification brought pursuant to
Section 8.3, “Indemnitor” shall mean Seller, and in the case of a claim of
indemnification brought pursuant to Section 8.4, it shall mean Buyer.
ARTICLE IX
Termination
     Section 9.1. Termination of Agreement. The parties may terminate this
Agreement only as provided below:
     (a) Mutual Consent. The Buyer and the Seller may terminate this Agreement
by mutual written consent at any time prior to the Closing;
     (b) Termination by Seller. The Seller may terminate this Agreement prior to
Closing by delivering written notice of termination to Buyer, if:
     (i) the approval of the board of directors of Seller required by
Section 6.4(a) is not obtained on or before the Approval Date, and has still not
been obtained on or before delivery of such termination notice;
     (ii) the approval of the board of directors of Buyer required by
Section 6.4(b) is not obtained on or before the Approval Date, and Seller has
not received notice of such board approval as required in Section 4.1(a) on or
before delivery of such termination notice;
     (iii) if any Regulatory Approvals required by Section 6.5 are not obtained
on or before February 28, 2007, so long as Seller has expended commercially
reasonable efforts to obtain such approvals;
     (iv) if at any time the Buyer is in material breach of any of its
representations, warranties or obligations under this Agreement, which breach
has not been cured (if capable of being cured) within thirty (30) calendar days
after the Seller has given written notice of such material breach to Buyer (but
in no event past the fifth business day preceding the Outside Closing Date);

-33-



--------------------------------------------------------------------------------



 



     (v) if Buyer has failed by December 15, 2006 to secure adequate financing
to consummate the transactions set forth in this Agreement, provided that Buyer
may demonstrate adequate financing by having available to it or its affiliates
in cash, liquid investments or availability under its line of credit an amount
not less than the Purchase Price;
     (vi) if the FTC conditions its approval of this Agreement or the
transaction contemplated hereby in a manner that has a material adverse effect
on the benefits that Seller expects to derive from the transaction contemplated
by this Agreement, or the FTC staff advises the parties that Buyer is not an
acceptable purchaser of the Assets or that the Agreement is not acceptable, and
despite the parties’ good faith efforts to modify such agreement, negotiations
with the FTC staff have terminated without a mutually acceptable resolution; or
     (vii) if for any other reason, the Closing shall not have occurred on or
before March 15, 2007.
     (c) Termination by Buyer. The Buyer may terminate this Agreement prior to
Closing by delivering written notice of termination to Seller:
     (i) if the approval of the board of directors of Buyer required by
Section 6.4(b) is not obtained on or before the Approval Date, and has still not
been obtained on or before delivery of such termination notice;
     (ii) if the approval of the board of directors of Seller required by
Section 6.4(a) is not obtained on or before the Approval Date, and Buyer has not
received notice of such board approval as required in Section 3.1 on or before
delivery of such termination notice;
     (iii) if any Regulatory Approvals required by Section 6.5 are not obtained
on or before February 28, 2007, so long as Buyer has expended commercially
reasonable efforts to obtain such approvals;
     (iv) if at any time the Seller is in material breach of any of its
representations, warranties or obligations under this Agreement, which breach
has not been cured (if capable of being cured) within thirty (30) calendar days
after the Buyer has given written notice of such material breach to Buyer (but
in no event past the fifth business day preceding the Outside Closing Date);
     (v) under Section 7.2 hereof;
     (vi) under Section 7.3 hereof; or

-34-



--------------------------------------------------------------------------------



 



     (vii) if at any time the Schedules to Exhibit A hereto (as they exist on
the Website and/or in the compact disk to be delivered at Closing as
contemplated in Section 3.6) are different from the information that was
contained on the Website (according to a written document control list delivered
by Seller to Buyer as of 5:00 p.m. CST on the business day immediately preceding
on the date of this Agreement, which shall include all documents on the Website
to which Buyer has access) to such an extent that the difference would (in the
reasonable judgment of a third party) have a material adverse effect on the
value of the Business and the Assets to be purchased hereunder.
     (d) Break-Up Fee. In the event that this Agreement terminates for any
reason other than (I) a termination by the parties in accordance with
Section 9.1(a), (II) a termination by Seller in accordance with
Section 9.1(b)(i), Section 9.1(b)(iii) or Section 9.1(b)(vi), or (III) a
termination by Buyer in accordance with Section 9.1(c)(ii), Section 9.1(c)(iii),
Section 9.1(c)(iv), Section 9.1(c)(v), Section 9.1(c)(vi) or
Section 9.1(c)(vii), Buyer shall be obligated to pay Seller a break-up fee equal
to ten percent (10%) of the Purchase Price (the “Break-Up Fee”). The parties
agree that the Break-Up fee is reasonable in that it reimburses Seller for its
costs in connection with the proposed transaction and compensates Seller for
lost opportunity costs associated with the pursuit of the proposed transaction.
The Break-Up Fee shall be the sole recourse and remedy against Buyer for any
failure for Closing to occur hereunder as specified in this Section 9.1,
including but not limited to any such failure constituting or caused by any
breach hereof by Buyer.
     (e) Effect of Termination. In the event of a termination of this Agreement
pursuant to Section 9.1(a)-(c) above, this Agreement shall forthwith become void
and have no effect, without liability on the part of any party or its
affiliates, directors, officers or stockholders, except that (i) Buyer’s
obligation to pay the Break-Up Fee solely under the circumstances described in
Section 9.1(d), and (ii) Sections 8.6, 10.1, 10.2, 10.3, 10.4 and 10.5 hereof,
shall survive such termination.
ARTICLE X
Miscellaneous
     Section 10.1. Notices. All notices provided for hereunder shall be in
writing and shall be deemed to be given:
     (a) When delivered to the individual, or to an officer of the party, to
which the notice is directed;

-35-



--------------------------------------------------------------------------------



 



     (b) Three (3) days after the same has been deposited in the United States
mail, sent Certified or Registered mail with Return Receipt Requested, postage
prepaid and addressed as provided in this Section; or
     (c) When delivered by a generally recognized overnight delivery service
(including United States Express Mail), with receipt acknowledged and with all
charges prepaid by the sender addressed as provided in this Section. Notices
shall be directed as follows:

  (1)   if to SCI Funeral Services (with notices being sent to SCI Funeral
Services only before the Alderwoods Merger Closing Date), to:

President
SCI Funeral Services, Inc.
1929 Allen Parkway
Houston, Texas 77019
with a copy to:
General Counsel
Service Corporation International
1929 Allen Parkway
Houston, Texas 77019

  (2)   if to Seller (with notices being sent to Seller only on and after the
Alderwoods Merger Closing Date), to:

President
Alderwoods Group (California), Inc.
1929 Allen Parkway
Houston, Texas 77019
with a copy to:
General Counsel
Service Corporation International
1929 Allen Parkway
Houston, Texas 77019

  (3)   if to Buyer, to:

Carriage Cemetery Services, Inc.
3040 Post Oak Blvd, Suite 300
Houston, Texas 77056
Attn: President
with a copy to:
Thompson & Knight, LLP
333 Clay, Suite 3300
Houston, Texas 77002
Attn: W. Christopher Schaeper

-36-



--------------------------------------------------------------------------------



 



or at such other place or places or to such other person or persons as shall be
designated by like notice by any party hereto.
     Section 10.2. Expenses. Each party hereto shall pay its own expenses,
including without limitation, fees and expenses of its agents, representatives,
counsel, auditors, and accountants incidental to the preparation and carrying
out of this Agreement.
     Section 10.3. Attorney’s Fees. In the event of any controversy, claim or
dispute between or among any of the parties hereto arising out of or relating to
this Agreement, or any default or breach or alleged default or breach hereof,
the prevailing party shall be entitled to be reimbursed by the other party for
its reasonable attorney’s fees and costs associated therewith.
     Section 10.4. Brokers. Buyer warrants that it has not engaged the services
of a broker in connection with the transactions described in this Agreement.
Buyer agrees to indemnify Seller against any claim by any third person for any
commission, brokerage or finder’s fee or other payments based upon any alleged
agreement or understanding between such third party and Buyer, whether expressed
or implied. Seller warrants that it has not engaged the services of a broker in
connection with the transactions described in this Agreement, other than Johnson
Consulting Agreement, the fees and expenses of which shall be solely Seller’s
responsibility. Seller agrees to indemnify Buyer against any claim by Johnson
Consulting Group or any other person for any commission, brokerage or finder’s
fee or any other payment based upon any alleged agreement or understanding
between such third person and Seller, whether expressed or implied.
     Section 10.5. Publicity. The parties shall consult with each other prior to
issuing any press release or any written public statement with respect to this
Agreement or the transactions contemplated hereby, and shall not issue any such
press release or public statement prior to such consultation.
     Section 10.6. Parties in Interest. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. This Agreement shall not be assigned by any
party hereto without the prior written consent of the other parties.
Notwithstanding the foregoing, (i) prior to Closing, Buyer may designate one or
more of its affiliates to acquire all or any portion of the Business, provided
that any such assignee shall assume any Assumed Liabilities applicable to the
portion of the Business being so purchased, and (ii) following the Closing,
Buyer (or such affiliate) may assign all or any portion

-37-



--------------------------------------------------------------------------------



 



of this Agreement, including its rights and interests in the representations,
warranties, covenants and indemnities hereunder, without the consent of the
Seller to a successor-in-interest in all or any portion of the Business (whether
by merger, sale of assets or otherwise); provided that in either such event,
Buyer shall not thereby be relieved of its obligations hereunder. Nothing in
this Agreement, expressed or implied, is intended to confer upon any third
person any rights or remedies under or by reason of this Agreement.
     Section 10.7. Entire Agreement; Amendment. This Agreement together with the
other agreements and the Decision and Order provided for herein embody the whole
agreement of the parties. There are no promises, terms, conditions, or
obligations other than those contained herein. All previous negotiations between
the parties, either verbal or written, not herein contained are hereby withdrawn
and annulled. This Agreement shall supersede all previous communications,
representations, or agreements, either verbal or written, between the parties
hereto. Exhibits A and C (and the Schedules in Exhibit A) shall be provided and,
if applicable, updated in the manner described in Sections 3.6 and 5.1. Exhibits
B, D, E and F shall be mutually agreed upon in writing by the parties on or
before the fifth business day before the Closing Date, whereupon they shall be
incorporated into this Agreement. This Agreement may not be amended except by an
instrument in writing signed on behalf of each party hereto.
     Section 10.8. Captions; Counterparts. The section and subsection headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. This Agreement may
be executed simultaneously in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
     Section 10.9. Tax Identification Numbers. Buyer’s Federal Tax
Identification Number is 76-0592642. Seller’s Federal Tax Identification Number
is 94-2268419.
     Section 10.10. Governing Law. This Agreement shall be construed and
enforced in accordance with the laws of the State of Texas.
(Remainder of Page Intentionally Left Blank)

-38-



--------------------------------------------------------------------------------



 



-39-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties hereto have duly executed this
Agreement on the date first above written.

                      Buyer:       SCI Funeral Services:    
 
                    CARRIAGE CEMETERY SERVICES, INC.       SCI FUNERAL SERVICES,
INC.    
 
                   
By:
  /s/ Melvin C. Payne       By:   /s/ Curtis G. Briggs    
 
 
 
MELVIN C. PAYNE, Chairman and Chief Executive Officer          
 
CURTIS G. BRIGGS, President    

-40-



--------------------------------------------------------------------------------



 



JOINDER OF SELLER
     ALDERWOODS GROUP (CALIFORNIA), INC. hereby joins in this Agreement to
confirm its assumption of the obligations of “Seller” in accordance with the
terms of “Terms of Contingency” Section set forth above.

                  Seller:    
 
                ALDERWOODS GROUP (CALIFORNIA), INC.    
 
           
 
  By: /s/ Curtis G. Briggs
 
   
 
  Date:   November 30, 2006    

GUARANTY
     SCI CALIFORNIA FUNERAL SERVICES, INC., for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, hereby joins in
the execution of this Agreement to evidence its unconditional and irrevocable
guaranty of the obligations of the Seller in this Agreement.

                  Guarantor:    
 
                SCI CALIFORNIA FUNERAL SERVICES, INC.    
 
           
 
  By: /s/ Curtis G. Briggs
 
   
 
  Date:  
 
November 30, 2006    

-41-